335 Mich. 191 (1952)
55 N.W.2d 792
LEWIS
v.
WORKMEN'S COMPENSATION COMMISSION.
Docket No. 34, Calendar No. 45,355.
Supreme Court of Michigan.
Decided December 9, 1952.
Buell Doelle, for plaintiff.
Harry F. Briggs (Peter Munroe, of counsel), for defendants.
BOYLES, J.
On December 20, 1950, plaintiff was an employee of the defendant workmen's compensation commission. She was the secretary of one of the *192 commissioners and was employed in the commission's offices on the 6th floor of the State office building in Lansing. Her lunch hour was from a quarter to twelve to a quarter to one. On the above date she had finished her forenoon duties at a quarter to twelve and had left the offices of the commission on her way out of the building for her lunch. She had no further duty to perform for her employer until the end of her lunch hour. She was on no mission for her employer. A few minutes later while on the way out of the State office building she was injured while about to pass through the revolving door. She applied for and was granted compensation by the commission. Then the commission joined with the State accident fund which carried its compensation liability and asked this Court for leave to appeal in the nature of certiorari from its said order allowing compensation. Leave was granted.
Plaintiff's injury did not arise out of and in the course of her employment. The following cases so hold: Haggar v. Tanis, 320 Mich. 295; Daniel v. Murray Corporation of America, 326 Mich. 1; Hickman v. City of Detroit, 326 Mich. 547; State Treasurer v. Kaiser-Frazer Corporation, 326 Mich. 715; Gonter v. L.A. Young Spring & Wire Corporation, 327 Mich. 586; Pilgrim v. Menthen, 327 Mich. 714; Tegels v. Kaiser-Frazer Corporation, 329 Mich. 84; Kelly v. Dixie Fuel & Supply Co., 329 Mich. 466; Stornant v. Licari-Packard Grosse Pointe, Inc., 332 Mich. 210; Saily v. 500 Bushel Club, 332 Mich. 286.
The commission cited Weaver v. General Motors Corporation, 330 Mich. 404. In that case, as the opinion points out, at the time when the employee was injured her duties to her employer were not ended, she was not solely on a mission of her own, and she was injured while going from one place to another on the premises of her employer where she had another duty to perform for her employer, *193 within the ambit of her employment. The distinction between that case and the instant one, and also those above cited, is plain.
Reversed and remanded with directions to enter an order denying compensation.
ADAMS, C.J., and DETHMERS, BUTZEL, CARR, BUSHNELL, SHARPE, and REID, JJ., concurred.